      Case 1:19-cv-05731-GHW-RWL Document 622 Filed 01/04/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                 1/4/2021
MITSUBISHI LOGISTICS AMERICAS CORP., :
                                                               :   20-CV-6319 (GHW) (RWL)
                                    Plaintiff,                 :
                                                               :   ORDER GRANTING MOTION
                  - against -                                  :   TO CONSOLIDATE CASES
                                                               :
                                                               :
OCEAN NETWORK EXPRESS PTE. LTD.,                               :
                                                               :
                                    Defendant.                 :
                                                               :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Before the Court is the parties’ letter motion requesting that this matter,

Mitsubishi Logistics Americas Corp. v. Ocean Network Express Pte. Ltd., No. 20-CV-

6319, be consolidated with In re Hapag-Lloyd Aktiengesellschaft, No. 19-CV-5731 (the

“Main Action”); and that all scheduling deadlines in this matter be the same as in the

Main Action. (Dkt. 14.) For the following reasons, the parties’ request to consolidate is

GRANTED.

                                                 Background

        This case concerns a fire that started aboard the M/V YANTIAN EXPRESS on

January 3, 2019, while the cargo ship was in-transit from Colombo, Sri Lanka, to

Halifax, Nova Scotia, and certain ports along the East Coast of the United States.

(Complaint, Dkt. 1 ¶ 13.) Plaintiff is engaged in the business of carriage of goods by

sea as a Non-Vessel Owning Common Carrier (“NVOCC”); Defendant is engaged in

business as a common carrier of goods for hire and issued bills of lading for carriage of

cargo aboard the M/V YANTIAN EXPRESS. (Id. ¶¶ 3-4.) Plaintiff commenced this


                                                        1
     Case 1:19-cv-05731-GHW-RWL Document 622 Filed 01/04/21 Page 2 of 5




action on August 11, 2020, alleging in sum and substance that “[b]y reason of the

premises, [Defendant] breached, failed, and violated its duties to Plaintiff as common

carriers by water for hire and/or bailees, and caused additional aggravated damages

above and beyond the invoice value of the cargo … and was negligent and otherwise at

fault.” (Id. ¶ 18.)

       On the same day that Plaintiff filed its complaint, Plaintiff also filed a Related

Case Statement, explaining that this matter was related to the Main Action because

               Th[is] new case involves Ocean Network Express, a party in
               the prior filed case, and the cause of action arises out of the
               same facts and circumstances as the prior case. The same
               forum selection clause issue will be presented in this case as
               in the prior case, all of the discovery will be the overlapping,
               and the same issues of liability and defenses presented in
               the prior case also will be presented here.

(Dkt. 4 at 2.) In the instant motion, the parties similarly state that this matter “arises out

of the same incident as the main action (the fire on the Yantian Express), has legal and

factual issues identical with those presented in the main action, and defendant Ocean

Network Express is already a party to and involved in that action.” (Dkt. 14 at 1.) The

parties now request that this case be consolidated with the Main Action and all

scheduling deadlines be the same as in the Main Action. (Id.)

                                        Discussion

       Pursuant to Rule 42(a) of the Federal Rules of Civil Procedure, “[i]f actions

before the court involve a common question of law or fact, the court may: (1) join for

hearing or trial any or all matters at issue in the actions; (2) consolidate the actions; or

(3) issue any other orders to avoid unnecessary cost or delay. Fed. R. Civ. P. 42(a);

see also Devlin v. Transportation Communications International Union, 175 F.3d 121,



                                              2
    Case 1:19-cv-05731-GHW-RWL Document 622 Filed 01/04/21 Page 3 of 5




130 (2d Cir. 1999) (“The Rule should be prudently employed as a valuable and

important tool of judicial administration, invoked to expedite trial and eliminate

unnecessary repetition and confusion.”) (internal quotation marks and citations omitted).

“District courts enjoy substantial discretion in deciding whether and to what extent to

consolidate cases.” Hall v. Hall, __ U.S. __, __, 138 S. Ct. 1118, 1131 (2018); see also

Johnson v. Celotex Corp., 899 F.2d 1281, 1284 (2d Cir. 1990) (same). “However, the

discretion to consolidate is not unfettered. Considerations of convenience and economy

must yield to a paramount concern for a fair and impartial trial.” Malcolm v. National

Gypsum Co., 995 F.2d 346, 350 (2d Cir. 1993) (quoting Johnson, 889 F.2d at 1284-85);

see also Flintkote Co. v. Allis-Chalmers Corp., 73 F.R.D. 463, 464 (S.D.N.Y. 1977)

(“consolidation should not be ordered if it would prejudice defendant”). “A party moving

for consolidation must bear the burden of showing the commonality of factual and legal

issues in different actions, and a district court must examine the special underlying facts

with close attention before ordering a consolidation.”     In re Repetitive Stress Injury

Litigation, 11 F.3d 368, 373 (2d Cir. 1993) (internal quotation marks and citations

omitted).

      The Court finds that consolidation of this matter with the Main Action would

eliminate unnecessary cost, delay, repetition, and confusion.       See Fed. R. Civ. P.

42(a)(3); Devlin, 175 F.3d at 130. The cases involve the same questions of law and

fact: the fire aboard the M/V Yantian Express and Defendant’s alleged breach of duty

and negligence in relation to the fire. (Compare No. 20-CV-6319 at Dkt. 1 ¶¶ 13, 18,




                                            3
    Case 1:19-cv-05731-GHW-RWL Document 622 Filed 01/04/21 Page 4 of 5




with No. 19-CV-5731 at Dkt. 169 ¶¶ 115, 127. 1) Moreover, Plaintiff itself states that the

cause of action in the instant case “arises out of the same facts and circumstances as

the [Main Action], … all of the discovery will be overlapping, and the same issues of

liability and defenses presented in the [Main Action] also will be presented here.” (Dkt.

4 at 2.) Finally, there is little risk of prejudice to Defendant as Defendant not only

agrees with Plaintiff that this matter “has legal and factual issues identical with those

presented in the main action,” but also joins Plaintiff in the instant request for

consolidation. (Dkt. 14 at 1.) As such, the Court finds that consolidation of this matter

with the Main Action is appropriate.

                                       Conclusion

      Accordingly, it is hereby ORDERED:

      1.      The parties’ request for consolidation is GRANTED.

      2.      Mitsubishi Logistics Americas Corp. v. Ocean Network Express Pte. Ltd.,

No. 20-CV-6319, shall be consolidated with In re Hapag-Lloyd Aktiengesellschaft, No.

19-CV-5731.

      3.      All scheduling deadlines in Mitsubishi Logistics Americas Corp. v. Ocean

Network Express Pte. Ltd., No. 20-CV-6319, shall be the same as in In re Hapag-Lloyd

Aktiengesellschaft, No. 19-CV-5731.

      4.      The Initial Pretrial Conference set for January 6, 2021 at 9:30 a.m. is

cancelled.



1
  “Dkt. 169” refers to the self-styled Hill Rivkins’ Claimants’ Second Amended Third-
Party Complaint against certain third-party defendants, including Defendant. (No. 19-
CV-5731 at Dkt. 169.) According to Defendant, “the Hill Rivkins firm … act[s] for the
vast majority of all cargo claimants” in the Main Action. (No. 19-CV-5731, Letter of
Ocean Network Express dated Aug. 20, 2020, Dkt. 532 at 2.)
                                            4
    Case 1:19-cv-05731-GHW-RWL Document 622 Filed 01/04/21 Page 5 of 5




                                          SO ORDERED.



                                          _________________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated: January 4, 2021
       New York, New York

Copies transmitted this date to all counsel of record.




                                             5
